In an action to recover *701insurance proceeds pursuant to a policy of fire insurance, the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Patsalos, J.), dated March 15, 1988, which, upon a jury verdict in favor of the defendants, inter alia, dismissed the complaint. -5
Ordered that the judgment is affirmed, with one bill of costs to the respondents.
We find, contrary to the plaintiffs’ contention, that the jury’s verdict was not against the weight of the evidence (Nicastro v Park, 113 AD2d 129). There was ample evidence to support the jury’s determination that the fire was intentionally set, including the presence of inflammable materials, and the rapidity with which the fire spread. In addition we do not agree with the plaintiffs’ contention that the court improvidently exercised its discretion in terminating the cross-examination of defendants’ expert by the plaintiffs’ counsel. It is well settled that the supervision of cross-examination is within the trial court’s discretion (Feldsberg v Nitschke, 49 NY2d 636, 643; Di Paolo v Somma, 111 AD2d 899, 901) and in the case at bar, trial counsel was given wide latitude and adequate opportunity for inquiry. Thompson, J. P., Brown, Eiber and Balletta, JJ., concur.